DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see pg. 9, filed 1/12/2021 with respect to the status of the claims is hereby acknowledged. 
2.	Applicant’s arguments, see pg. 9, filed 1/12/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been considered. The examiner notes that the applicant’s arguments are directed to newly amended limitations. Therefore, the examiner will address the newly amended limitations, in part, with the prior art of record. 
	The applicant has amended the claims to recite “a first choice point in the first plurality of choice points and a plurality of options associated with the first choice point…the modified topology further indicates that a first option included within the plurality of options is suppressed, wherein the first option is determined based at least on the first user data.” The applicant argues that:
In the Office Action, the Examiner argues that Furtwangler discloses the prior version of the above claim limitations. See Office Action, pages 5-7. Applicant submits that the Examiner's prior analysis no longer holds in view of the amendments being made to the independent claims. Furtwangler discloses a system and method for generating paths through a streamed media content represented as a state diagram. The state diagram comprises a plurality of states corresponding to content periods and a plurality of transitions between the states. See Furtwangler, Abstract and paragraph [0006]. The system generates and streams different paths through the media content to different clients by selecting transitions to next content periods for each client based on various criteria… Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Furtwangler would have to disclose that the state diagram for a particular client indicates that a first option included within a plurality of options associated with a first choice point of the media content is suppressed, and the first choice point is transmitted to an output device for displaying a second option included within the plurality of options and suppressing display of the first option. Importantly, Furtwangler contains no such teachings. Instead, Furtwangler only discloses that the system generates and streams different paths through the media content to different clients so that the streamed media content is displayed to a viewer as a unified video presentation.

	First, in response to the crux of the applicant’s arguments with respect to the teachings of Furtwangler (i.e., Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Furtwangler would have to disclose that the state diagram for a particular client indicates that a first indicates that a first option included within a plurality of options associated with a first choice point of the media content is suppressed are not persuasive but a new grounds of rejection will be provided in order to take into consideration the newly amended limitations. 
With respect to claims 11 and 20 which has been amended to mirror the limitations of independent claim 1, the applicant’s newly amended limitations will be addressed in the new grounds of rejection below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 AND 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

   Claims 1-8, 11-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoski; Nikolce et al.   US 20160373795 A1 (hereafter Stefanoski) Furtwangler; Brandon C. US 20170310723 A1 (hereafter Furtwangler)  and in further view of KRISHNAMOORTHI et al.,"Empowering the creative user", Future Human-Centric Multimedia Networking, August 16, 2013, pg. 53-58 (hereafter Krishnamoorthi).
     Regarding claim 1, “a computer-implemented method, comprising: generating an initial topology for an interactive media title, wherein the initial topology indicates a first set of segments for the interactive media title that can be played subsequent to a first segment to the interactive media title in response to a first plurality of selections received from a user at a first plurality of choice points; generating first user data associated with a first set of users who have accessed the interactive media title; modifying, based on the first user data, a portion of the initial topology that indicates a first choice point in the plurality of choice points and a plurality of options associated with the first choice point to generate a modified topology for the interactive media title, wherein the modified topology indicates a second set of segments for the interactive media title that can be played subsequent to the first segment of the interactive media title in response to a second plurality of selections received from the user; wherein the modified topology further indicates that a first option included within the plurality of options is suppressed, wherein the first option is determined based at least on the first user data; and transmitting the first choice point to an output device for displaying a second option included within the plurality of options and suppressing display of the first option” Stefanoski teaches (Abstract; Fig. 1, 3 para 13-20 provide a computer implemented interactive broadcast or show comprising a story universe corresponds to initial topology; para 36-38 story comprises segments for an initial story control script); Stefanoski teaches  using selections received from a user and generating first user data associated with a first set of users who have modifying, based on the first user data, a portion of the initial topology that indicates a first choice point in the plurality of choice points and a plurality of options associated with the first choice point to generate a modified topology for the interactive media title” wherein [0039, 0041, 0043 disclose modifying the story based on user data comprising preferences and selections] (e.g., After initialization and the start of the frame counter, a story is started. Based on the generated events and events received from user preferences and user performance analyses, various story elements AV content are played, transitions to other story elements happen, interactions are enabled and disabled and the story state is changed, which contributes to the realization of a unique coherent story. The overall story ends together with the end of the main story line, for example, when the global frame counter corresponds to the number of frames of the main story element minus one.) Furthermore, Stefanoski teaches that the story is divided into portions, or segments in order to form a complete story (para 19-22). As such, Stefanoski teaches segments are selected based on user preferences analysis and user performance analysis in order to allow the invention of Stefanoski to select segments to be stitched together to form a coherent story (para 13, 24, 26, 29 – after the initial user selection, the automatic selection is based, inter alia, on user preferences). Stefanoski does not explicitly reference the term “default” with respect to a modified wherein the modified topology further indicates that a first option included within the plurality of options is suppressed.
In an analogous art, Furtwangler teaches the deficiency with respect to default content as claimed in para 59, 63 – “Note that it is feasible for a decision to be made by default, e.g., if a certain path decision is not provided in time (or within a waiting time); choose one path over another by default.” See also Furtwangler para 40 -  before selection of a video and/or during the selection process in which the client user chooses the video, the client user may indicate a desire to view the video with an emphasis on some perspective. As a more particularly example, in a movie in which invaders attack a castle, a viewer may be given a choice to view a scene from the attacker's viewpoint or from the defenders' viewpoint (one of which may be the default if no choice is made), with each choice corresponding to an alternate path. This may be chosen beforehand, and/or during viewing, such as during an intermission/pause or via overlaid text or the like during playback, client users may be given an opportunity to interact to make some decision that determines a future path. After viewing a video, a client user may also enter information that is used for some later viewing, e.g., if the video is replayed the playback may use the other path next time. Historical information such as the client always choosing the defenders' viewpoint may be used for a similar scene in a next episode; see also para 53-56 – video state may be based upon one or more criteria, including user input. By way of a previous example, if a viewer has indicated a preference for viewing the castle invasion from the attackers' viewpoint over the defenders' viewpoint, instead of choosing one or the other, both may be shown, in an order that is chosen based upon the viewer's preference (and/or any other suitable criteria). Thus, a viewer X may see a scene filmed from the attackers' viewpoint before seeing the scene filmed from the defenders' viewpoint, while a viewer Y may see these scenes in the opposite order; state 442 may include the transition rule for this path decision. Per-viewer data may be maintained in the system as to whether the other scene (state) was played yet; e.g., a rule wherein the modified topology further indicates that a first option included within the plurality of options is suppressed, Furtwangler discloses that the user input may be used to select among alternate paths of sets of paths and wherein certain paths are not presented to the viewer based on user preferences (para 33, 40, 53, 86, 106-107 – user indicates a preference for a particular view instead of a director’s preferred camera angle such that when sets of paths are presented, the disclosure would be understood by a person of ordinary skill in the art to suppress the director’s preferred camera angle; see also para 29, 35 wherein user past per-client history or past history of other clients is also used to present path options.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stefanoski's invention for providing an interactive media content presentation for enabling a user to personalize the presentation of media content segments based on user preferences and viewing history of other users by further incorporating known elements of Furtwangler's invention for providing an interactive media content presentation for enabling a user to personalize the presentation of media content segments by automatically selecting story segments based on the popularity of the segments established by collaborating users and the viewing user’s preferences to removal certain pathway segment options in order to allow the system to preload more popular branching media segments automatically which are more likely to be enjoyed by the user and increase the movie watching experience while reducing and buffering time.

    	Regarding claim 2, “wherein the initial topology includes a different plurality of paths branching from each choice point in the first plurality of choice points” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Stefanoski Fig. 3 and para 20 teaches the additional limitation of claim 2. See also Krishnamoorthi (see page 33 non-linear segments and branch-point rules Section 2.4 disclosing nonlinear segments are specified as a list of specific fragments and stitched together from the original video (similar to Stefanoski and Furtwangler); the most obvious way to present client with path choices is to allow the client to pick path choices and the second way is for the player to automatically make decisions for the user based on private information about the client, other path choices known at the time the metadata file is downloaded or created (i.e., understood as viewer preferences). See also Furtwangler para 35, 57-65 teaches gathering first user data associated with a first set of users who have accessed the interactive media wherein past history of other users is utilized to provide segments to the client side multiple path buffering- comprising social media viewing information popularity for other users who have viewed the video segments to determine which segments to transmit; para 66-69 – segments utilized for the modified topology comprise at least three segments [although any number of segments may be identified] and are determined from other user data; see also para 57-69 – segments transmitted to the client device based on past user history and/or past history of other users may still further modified based on a new user selection prior to presentation as in para 63, 65 wherein the user interacted via a client program to make the decision so that unused segments are discarded and the user’s selection takes priority over the buffered segments).
   	Regarding claim 3, “wherein a first plurality of paths branches from the first choice point” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Stefanoski Fig. 3 and para 20; See also Krishnamoorthi (see page 55 non-linear segments and branch-point rules Section 2.4 disclosing nonlinear segments are specified as a list of specific fragments and stitched together from the original video (similar to Stefanoski and Furtwangler); the most obvious way to present client with path 
  	Regarding claim 4, “wherein a different media segment is associated with each different path included in the first plurality of paths” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Stefanoski Fig. 3 and para 20 disclosing a plurality of choice points; See also Furtwangler para 35, 57-65 teaches gathering first user data associated with a first set of users who have accessed the interactive media wherein past history of other users is utilized to provide segments to the client side multiple path buffering- comprising social media viewing information popularity for other users who have viewed the video segments to determine which segments to transmit; para 66-69 – segments utilized for the modified topology comprise at least three segments [although any number of segments may be identified] and are determined from other user data; see also para 57-69 – segments transmitted to the client device based on past user history and/or past history of other users may still further modified based on a new user selection prior to presentation as in para 63, 65 wherein the user 
 	Regarding claim 5, “wherein generating the modified topology comprises executing a set of rules to suppress or unsuppress at least one choice point included in the first plurality of choice points” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Furtwangler discloses that the user input may be used to select among alternate paths of sets of paths and wherein certain paths are not presented (i.e., suppressed) to the viewer based on user preferences (para 33, 40, 53, 86, 106-107 – user indicates a preference for a particular view instead of a director’s preferred camera angle such that when sets of paths are presented, the disclosure would be understood by a person of ordinary skill in the art to suppress the director’s preferred camera angle; see also para 29, 35 wherein user past per-client history or past history of other clients is also used to present path options. See also Stefanoski teaches (para 26 - event controller 442 may generate events at certain points in time or bypass events to its output which are received from user performance analyses 456 and user preferences 454; para 21-32, 39 - the collaborating users through their participation are able to change the story line suggests that the topology is modified such that the story diverges to a particular path and thus eliminating unpopular segments; para 16 wherein the executing story manager and control script corresponds to a set of rules that will modify the storyline based on collaborating user inputs.  Stefanoski discloses [0039] After initialization and the start of the frame counter, a story is started. Based on the generated events and events received from user preferences and user performance analyses, various story elements AV content are played, transitions to other story elements happen, interactions are enabled and disabled and the story state is changed, which contributes to the realization of a unique coherent story. See also the rejection of claim 1 wherein Furtwangler teaches default content is provided which would suppress user selections. 
  	Regarding claim 6, “wherein generating the modified topology comprises executing a set of rules to suppress or unsuppress at least one path included in a first plurality of paths” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Furtwangler discloses that the user input may be used to select among alternate paths of sets of paths and wherein certain paths are not presented (i.e., suppressed) to the viewer based on user preferences (para 33, 40, 53, 86, 106-107 – user indicates a preference for a particular view instead of a director’s preferred camera angle such that when sets of paths are presented, the disclosure would be understood by a person of ordinary skill in the art to suppress the director’s preferred camera angle; see also para 29, 35 wherein user past per-client history or past history of other clients is also used to present path options. See also Stefanoski teaches (para 26 - event controller 442 may generate events at certain points in time or bypass events to its output which are received from user performance analyses 456 and user preferences 454; para 21-32, 39 the collaborating users through their participation are able to change the story line suggests that the topology is modified such that the story diverges to a particular path and thus eliminating unpopular segments; para 16 wherein the executing story manager and control script corresponds to a set of rules that will modify the storyline based on collaborating user inputs. Stefanoski discloses [0039] After initialization and the start of the frame counter, a story is started. Based on the generated events and events received from user preferences and user performance analyses, various story elements AV content are played, transitions to other story elements happen, interactions are enabled and disabled and the story state is changed, which contributes to the realization of a unique coherent story. See also the rejection of claim 1 wherein Furtwangler teaches default content is provided which would suppress user selections for a plurality of segments which are interpreted as a path.
  	Regarding claim 7, “wherein generating the modified topology comprises re-ordering two or more paths included a first plurality of paths” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Stefanoski teaches (para 26 - event controller 442 may generate events at 
 	Regarding claim 8, “wherein generating the modified topology comprises: identifying a first path included in a first plurality of paths that is designated as a default path; and designating a second path included in the first plurality of paths as the default path instead of the first path” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Stefanoski teaches para 50-53 the modified storyline is presented to a user unless the user has selected an alternative option such that combination of prior art renders obvious displaying to the user a default option unless the user desires an alternate path. See also Krishnamoorthi (see page 55-56 Section 2.6 inserting segments at particular points of original content corresponds to reordering two or more paths; see also pg 55 section 2.4 disclosing nonlinear segments are specified as a list of specific fragments and stitched together from the original video (similar to Stefanoski and Furtwangler); the most obvious way to present client with path choices is to allow the client to pick path choices and the second way is for the player to automatically 

Regarding the non-transitory computer readable medium claims 11-15, 17-19 and the system claim 20 are grouped and rejected with the method claims 1-8 because the elements of the apparatus are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the method are easily converted into elements/steps of an apparatus or computer program product by one skilled in the art. Wherein claims 1-10 do not reference the terms a first directed graph, story arcs or edges, the prior art Stefanoski Fig. 3 and para 35-38 discloses that branching segments corresponds to a first directed graph which branches to different segments based on collaborating of users and current viewer selections (see applicant’s specification paragraph 0053 disclose that persons skilled in the art will recognize that topology 500 are a directed graph(s), where choice points represent nodes and segments represent edges). With respect to claim 17 referencing “further comprising transmitting a second set of segments included in the second set of segments to the output device in response to a first selection received from the user, wherein a second segment is not included in the first set of segments” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Furtwangler teaches that the modified segments are selected based on probability para 57-69 – segment paths transmitted to the client device comprise different modified segments from original content; Furtwangler discloses that the user input may be used to select among alternate paths of sets of paths and wherein certain paths are not presented to the viewer based on user preferences (para 33, 40, 53, 86, 106-107 – user indicates a preference for a particular view instead of a director’s preferred camera angle such that when sets of paths are presented, the disclosure would be understood by a person of ordinary skill in the art to suppress the director’s preferred camera angle; see also para 29, 35 wherein user past per-client history or past history of other clients is also used to present path options.
Regarding claim 21, “further comprising modifying, based on second user data associated with the user, another portion of the initial topology that indicates at least two segments in the first set of segments to generate the modified topology for the interactive media title, wherein a given segment in the second set of segments is identified within the modified topology as a default segment to be played subsequent to the first segment without any selection received from the user, and wherein the given segment is determined based at least on the second user data” Furtwangler teaches the deficiency with respect to default content as claimed in para 59, 63 – “Note that it is feasible for a decision to be made by default, e.g., if a certain path decision is not provided in time (or within a waiting time); choose one path over another by default.” See also Furtwangler para 40 - before selection of a video and/or during the selection process in which the client user chooses the video, the client user may indicate a desire to view the video with an emphasis on some perspective. As a more particularly example, in a movie in which invaders attack a castle, a viewer may be given a choice to view a scene from the attacker's viewpoint or from the defenders' viewpoint (one of which may be the default if no choice is made), with each choice corresponding to an alternate path. This may be chosen beforehand, and/or during viewing, such as during an intermission/pause or via overlaid text or the like during playback, client users may be given an opportunity to interact to make some decision that determines a future path. After viewing a video, a client user may also enter information that is used for some later viewing, e.g., if the video is replayed the playback may use the other path next time. Historical information such as the client always choosing the defenders' viewpoint may be used for a similar scene in a next episode; Furtwangler discloses that the user input may be used to select among alternate paths of sets of paths and wherein certain paths are not presented to the viewer based on user preferences (para 33, 40, 53, 86, 106-107 – user indicates a preference for a particular view instead of a director’s preferred camera angle such that when sets of paths are presented, the disclosure would be understood by a person of ordinary skill in the art to 
Regarding claim 22, further comprising transmitting a second segment included in the second set of segments to the output device in response to a first selection received from the user” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein para 18 teaches providing an interactive broadcast of a story or show for allowing users to experience different story lines based on their interactions, a main story line and all possible alternative story lines may be specified in a story universe created by a story author, such as game show writers. In one implementation, a story universe, which includes all possible story lines, may be determined by a control script and story elements registered in the control script. In a story universe, different story lines may exist in parallel, but they can also meet and cross if story states become equivalent as some point in time; See also Furtwangler discloses transmitting sets of segments in response to user selection wherein the user input may be used to select among alternate paths of sets of paths and wherein certain paths are not presented to the viewer based on user preferences (para 33, 40, 53, 86, 106-107 – user indicates a preference for a particular view instead of a director’s preferred camera angle such that when sets of paths are presented, the disclosure would be understood by a person of ordinary skill in the art to suppress the director’s preferred camera angle; see also para 29, 35 wherein user past per-client history or past history of other clients is also used to present path options.

  	Claims 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoski; Nikolce et al.   US 20160373795 A1 (hereafter Stefanoski) Furtwangler; Brandon C. US 20170310723 A1 (hereafter Furtwangler)  and in further view of KRISHNAMOORTHI et al.,"Empowering the creative user", Future Human-Centric Multimedia Networking, August 16, 2013, pg. 53-58 (hereafter Krishnamoorthi) and in further view of Gebert; Robert R. et al. US 20110194839 A1 (hereafter Gerbert).
   	Regarding claim 9, “wherein generating the first user data comprises collecting viewing statistics associated with one or more media titles previously accessed by at least one user included in the first set of users” Stefanoski is silent with respect to statistics as claimed. Furtwangler teaches using statistics and heuristics with respect to probability data for selecting segments comprising past users’ history but does not use the term “viewing statistics.” Whereas Krishnamoorthi teaches personalization of viewer experience is based on previous path choices made by the user, and Krishnamoorthi further references the term “statistics” in Section 4.2. See also Krishnamoorthi Section 2.6 tracking statistics on segment download and selecting fragments based on collected information which relate to paths previously selected by at least one user device, in conjunction with one or more choice points, when playing content according to the disclosure. 
In an analogous art, Gebert teaches the deficiency of Stefanoski and Furtwangler and Krishnamoorthi (para 8 and 27 teaches collecting a viewer’s viewing history).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stefanoski's’, Furtwangler and Krishnamoorthi invention for providing an interactive media content presentation for enabling a user to personalize the presentation of media content segments based on collaborating users by further incorporating known elements of Gebert's invention for providing an interactive media content presentation for enabling a user to personalize the presentation of media content segments and collecting user viewing history statistics in order to allow users to select segments based on other users’ and share enjoyable experiences. 
  	Regarding claim 10, “wherein generating the first user data comprises collecting decision statistics associated with a set of interactive media titles previously accessed by at least one user included in the first set of users, wherein the decision statistics indicate one or more of paths previously selected by the at least one user when interacting with at least one interactive media title included in the set of interactive media titles” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein 
   	Regarding the non-transitory computer readable medium claim 16 is grouped and rejected with the method claims 9-10 because the elements of the apparatus are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the method are easily converted into elements/steps of an apparatus or computer program product by one skilled in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421